Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00128-CV

                                     Maria COLUNGA,
                                         Appellant

                                              v.

                   OUR LADY GUADALUPE CATHOLIC CHURCH,
                                 Appellee

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC12-110
                        Honorable Ana Lisa Garza, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that appellee Our Lady Guadalupe Catholic Church recover its costs of this
appeal, if any, from appellant Maria Colunga.

       SIGNED March 12, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice